DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-11, 13-17, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Breithaupt et al. (US 5509606).
Breithaupt discloses:
1.  Electrical heating apparatus for a motor vehicle, comprising a volume 41 for receiving and conducting a liquid, a liquid inlet 25 and a liquid outlet 45, in such a way that the liquid can flow in through the liquid inlet into the volume and can flow out through the liquid outlet, wherein at least one heating element 47 is arranged in the volume, wherein at least one deviating device 39 is provided in such a way that the liquid flowing from the liquid inlet to the liquid outlet is deviated so that a flow path is increased. 



    PNG
    media_image1.png
    864
    979
    media_image1.png
    Greyscale

 
3.  Electrical heating apparatus according to claim 1, wherein the liquid inlet 25 and the liquid outlet 45 are arranged next to one another and/or on the same side of the electrical heating apparatus. 
 

 
    PNG
    media_image2.png
    864
    979
    media_image2.png
    Greyscale

5.  Electrical heating apparatus according to claim 1, wherein the liquid outlet 45 lies either at the same height as or above the liquid inlet in at least three different installation positions (shown below)

2.  Electrical heating apparatus for a motor vehicle comprising a volume for receiving and conducting a liquid, a liquid inlet and a liquid outlet, in such a way that the liquid can flow in through the liquid inlet into the volume and can flow out through the liquid outlet, wherein a heating element is arranged in the volume, wherein the electrical heating apparatus is configured in such a way that it can be mounted and vented in at least two different installation positions.   Note that Applicant does not discuss a vent structure in particular, but indicates preferably, the liquid outlet is/can be arranged either at the same 
height as or above the liquid inlet in at least three different installation positions.  In one specific embodiment, the liquid outlet is/can be arranged at the height of the liquid inlet in two installation 

 
    PNG
    media_image3.png
    861
    1139
    media_image3.png
    Greyscale

6.  Electrical heating apparatus according to claim 1, wherein the flow path increased by the deviating device C is at least twice a distance between A the liquid inlet and the liquid outlet. 
    PNG
    media_image4.png
    864
    979
    media_image4.png
    Greyscale

 

9.  Electrical heating apparatus according to claim 1, wherein at least one tubular heating body 47 and/or at least one layer heater is provided as the heating element or a part thereof. 
 
10.  Motor vehicle  10 comprising an electrical heating apparatus 27 according to claim 1. 
 
    PNG
    media_image5.png
    579
    885
    media_image5.png
    Greyscale

11.  Method for operating a heating apparatus according to claim 1, wherein the liquid flows in through the liquid inlet and flows out from the liquid outlet with an increased temperature. 
Heating element 47 is also controlled by temperature controller 49, also powered by electrical power from electrical wires 51 and power wires 37.  The temperature of fluid 43 in container 41 is maintained at a predetermined maximum temperature no more than about 50.degree.  F. above ambient temperature.
 
13.  Use of a heating apparatus 27 according to claim 1 as a preheating device and/or auxiliary heating device.  The use of the device to heat washer fluid in considered auxiliary to the vehicle heating.
 

 
15.  Electrical heating apparatus according to claim 1, wherein the liquid is water. 
Reservoir 17 is filled with washer fluid, normally a fluid which contains detergent, antifreeze or other components in water, via cap 19.
 
16.  Electrical heating apparatus according to claim 1, wherein the heating element 47 is a heating resistor. 
Also forming part of heater 27 is a heating element 47 which is powered by electrical power from electrical wires 37.
 
17.  Electrical heating apparatus according to claim 4, wherein the liquid inlet and the liquid outlet are at a distance from one another which is less than one quarter of the maximum possible distance. 

    PNG
    media_image2.png
    864
    979
    media_image2.png
    Greyscale

 
Claim(s) 1, 3-4, 6, 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh (US 2014/0161431)
Oh discloses:
1.  Electrical heating apparatus for a motor vehicle, comprising a volume 10 for receiving and conducting a liquid, a liquid inlet 30 and a liquid outlet 40, in such a way that the liquid can flow in through the liquid inlet into the volume and can flow out through the liquid outlet, wherein at least one heating element 20 is arranged in the volume, wherein at least one deviating device 11 is provided in such a way that the liquid flowing from the liquid inlet to the liquid outlet is deviated so that a flow path is increased. 
3.  Electrical heating apparatus according to claim 1, wherein the liquid inlet 25 and the liquid outlet 45 are arranged next to one another and/or on the same side of the electrical heating apparatus. 
 
4.  Electrical heating apparatus according to claim 1, wherein the liquid inlet 25 and the liquid outlet 45 are at a distance A from one another which is less than half a maximum possible distance B between two points inside the volume. 
6.  Electrical heating apparatus according to claim 1, wherein the flow path increased by the deviating device C is at least twice a distance between A the liquid inlet and the liquid outlet.
11.  Method for operating a heating apparatus according to claim 1, wherein the liquid flows in through the liquid inlet and flows out from the liquid outlet with an increased temperature. 

    PNG
    media_image6.png
    445
    847
    media_image6.png
    Greyscale

12.  Method according to claim 11, wherein the liquid flowing out of the volume is used to heat an interior of a motor vehicle and/or to heat a propulsion element (transmission). 
 

 Claim(s) 1, 7, 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Furstenau (US 1359049)
Furstenau discloses:
1.  Electrical heating apparatus for a motor vehicle, comprising a volume 1 for receiving and conducting a liquid, a liquid inlet 2 and a liquid outlet 2, in such a way that the liquid can flow in through the liquid inlet into the volume and can flow out through the liquid outlet, wherein at least one heating element 8 is arranged in the volume, wherein at least one deviating device A is provided in such a way that the liquid flowing from the liquid inlet to the liquid outlet is deviated so that a flow path is increased. 

    PNG
    media_image7.png
    886
    897
    media_image7.png
    Greyscale

7.  Electrical heating apparatus according to claim 1, wherein the deviating device A separates the volume into at least two subvolumes B, C which are connected to one another by at least one or precisely one connecting opening, the connecting opening being further away from the liquid inlet than the liquid outlet is, and/or a heating element 8 or a section thereof being arranged in both subvolumes B and C. 

    PNG
    media_image8.png
    886
    897
    media_image8.png
    Greyscale


11.  Method for operating a heating apparatus according to claim 1, wherein the liquid flows in through the liquid inlet and flows out from the liquid outlet with an increased temperature. The liquid is intentionally heated by the heater. 




20.  Method according to claim 12, wherein the liquid flowing out of the volume is used to heat a passenger seat, and/or an engine. The device is used to heat an automobile engine.

 
 Claim(s) 1, 6, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Niederer et al. (US 9161391)
Niederer discloses:
1.  Electrical heating apparatus for a motor vehicle, comprising a volume 32 for receiving and conducting a liquid, a liquid inlet 36 and a liquid outlet 36, in such a way that the liquid can flow in through the liquid inlet into the volume and can flow out through the liquid outlet, wherein at least one heating element 24 is arranged in the volume, wherein at least one deviating device 34 is provided in such a way that the liquid flowing from the liquid inlet to the liquid outlet (path 40) is deviated so that a flow path is increased. 

6.  Electrical heating apparatus according to claim 1, wherein the flow path increased by the deviating device 34 is at least twice a distance between A the liquid inlet and the liquid outlet.

18.  Electrical heating apparatus according to claim 6, wherein the flow path X increased by the deviating device is at least eight times a distance A between the liquid inlet and the liquid outlet. 


    PNG
    media_image9.png
    1003
    969
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    1536
    1141
    media_image10.png
    Greyscale


Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arkashevski et al. (US 7905427)
Arkashevski discloses:
1.  Electrical heating apparatus for a motor vehicle, comprising a volume 104 for receiving and conducting a liquid, a liquid inlet 112 and a liquid outlet 114, in such a way that the liquid can flow in through the liquid inlet into the volume and can flow out through the liquid outlet, wherein at least one heating element 258/260 is arranged in the volume, wherein at least one deviating device 262 is provided in such a way that the liquid flowing from the liquid inlet to the liquid outlet is deviated so that a flow path is increased. 

8.  Electrical heating apparatus according to claim 1, wherein the deviating device 262 is arranged and oriented in such a way that a cross section of a liquid feed perpendicularly to a longitudinal extent of the deviating device narrows or widens in the shape of a funnel starting from the liquid inlet and/or the liquid outlet, and/or the deviating device extends diagonally from a first side to a second side. 

    PNG
    media_image11.png
    810
    561
    media_image11.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOR S. CAMPBELL
Examiner
Art Unit 3742



/THOR S CAMPBELL/Primary Examiner, Art Unit 3761